Citation Nr: 0101660	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  98-07 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for a bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal (Form 9) after a statement of the case is furnished to 
the veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2000).

The Board notes that the veteran's appeal originally included 
the issue of whether new and material evidence had been 
submitted to reopen the claim for service connection for left 
ear hearing loss and the issue of entitlement to an increased 
(compensable) rating for the service connected right ear 
hearing loss.  During the pendency of the appeal, a December 
1999 rating decision granted service connection for the left 
ear hearing loss.  That rating action also determined that a 
compensable rating was not warranted for the service-
connected bilateral hearing loss.  The veteran was notified 
of this decision.  He did not filed a notice of disagreement 
with regard to the effective date of the award of service 
connection for the left ear hearing loss.  Therefore, the 
issue of entitlement to an earlier effective date for the 
grant of service connection for the left ear hearing loss is 
not presently in appellate status.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  On the other hand, the 
veteran had perfected an appeal as to an increased rating for 
his service connected hearing loss, initially involving only 
the right ear, but now found to be bilateral.  The RO treated 
the appellate issue as an increased rating for a bilateral 
hearing loss in the December 1999 supplemental statement of 
the case.  The Board concurs that this issue has been 
properly developed and certified for appeal.  

A review of the record reveals that in a May 1998 substantive 
appeal, the veteran indicated that he desired a travel Board 
hearing at the local RO.  Consequently, a travel Board 
hearing was scheduled in September 2000.  According to a 
September 2000 Report of Contact, the veteran's 
representative advised the RO that the veteran was unable to 
attend this hearing, and requested that a new travel Board 
hearing be scheduled.  A letter notifying the veteran that a 
travel Board hearing was scheduled in October 2000 was mailed 
to his last known address, and was not returned to the RO as 
undeliverable.  A handwritten note in the claims folder 
indicates that the veteran failed to appear for his travel 
Board hearing.  The "duty to assist" is not a one way 
street, and the veteran can not stand idle when the duty is 
invoked by failing to provide important information or 
otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 
(1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In 
view of the foregoing, the case will be processed as though 
the veteran's travel Board hearing request has been 
withdrawn.  38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran has Level II hearing in both ears.

4.  Neither the old nor the new regulations referable to the 
evaluation of hearing loss are more favorable to the veteran.




CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for a 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, 
Diagnostic Code 6100 (Prior and subsequent to June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, a May 1982 rating decision granted service 
connection for defective hearing, right ear, and assigned a 
noncompensable evaluation.  This noncompensable rating has 
remained in effect since that time.

In November 1997, the veteran sought an increased rating for 
his service-connected right ear hearing loss.

A January 1998 statement from a service comrade, F.D., notes 
that the veteran was exposed to acoustic trauma during basic 
training, and has experienced hearing problems since that 
time.

A January 1998 VA audiological examination showed auditory 
thresholds at frequencies 1000, 2000, 3000, and 4000 Hertz 
were 15, 45, 70, and 65 decibels, respectively, in the right 
ear, and 15, 30, 70 and 65 decibels, respectively, in the 
left ear.  An average pure tone threshold was 48.75 decibels 
in the right ear, and 45 decibels in the left ear.  Speech 
recognition was 84 percent bilaterally.  The final assessment 
was moderate sensorineural hearing loss.

Based on this evidence, a February 1998 rating decision 
continued the noncompensable evaluation of the veteran's 
service-connected right ear hearing loss.  The veteran filed 
a notice of disagreement with this decision in April 1998, 
and attached an uninterpreted audiogram in support of his 
claim.  He submitted a substantive appeal the following 
month, perfecting his appeal.

A September 1999 VA audiological examination report notes 
that auditory thresholds at frequencies 1000, 2000, 3000, and 
4000 Hertz were 5, 30, 40, and 40 decibels, respectively, in 
the right ear, and 10, 35, 50 and 65 decibels, respectively, 
in the left ear.  An average pure tone threshold was 28.75 
decibels in the right ear, and 40 decibels in the left ear.  
Speech recognition was 88 percent in the right ear, and 84 
percent in the left ear.  Mild sensorineural hearing loss was 
diagnosed.

The RO continued the noncompensable evaluation of the 
veteran's service-connected hearing loss in December 1999.

Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records, and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, it has 
obtained all identified records from VA and private medical 
care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence, and 
he has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran multiple VA examinations.  
There is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  Moreover, 
the Board must point out that this case involves a claim for 
an increased rating for a hearing loss.  The evaluation of 
hearing disabilities is governed solely by very specific and 
empirical criteria derived from audiometric test results.  
There is no indication in this record that there exists any 
audiometric test data bearing upon the current claim that has 
not been obtained.  Therefore, once VA has discharged its 
duty to provide current audiometric testing, and there is no 
indication of any outstanding audiometric test results, there 
no reasonable possibility that any further development action 
could substantiate the claim.  Accordingly, while the RO has 
not sent notice as set forth in (3) above describing how the 
tasks of developing the record are allocated, it has gone 
beyond this requirement by actually obtaining all the 
evidence.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the veteran to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs were revised 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.87a.  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  
Karnas, 1 Vet. App. at 312-313.  VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991 & Supp. 2000), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

The RO has had an opportunity to review the veteran's claim 
under the amended regulations, and the veteran has been 
advised of the changes.

For the reasons discussed below, the Board finds that neither 
the old or new regulations referable to the evaluation of 
hearing loss are more favorable to the veteran.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86.

Under the regulations in effect prior to June 10, 1999, 
evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability for defective hearing, the rating schedule 
established 11 auditory acuity levels designated from level I 
for essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

The record shows that entitlement to service connection for 
right ear hearing loss was established in a May 1982 rating 
decision.  A noncompensable evaluation was assigned for this 
disability.  As indicated above, the evidence of record 
includes a September 1999 VA audiometric evaluation.

The Board finds that entitlement to a compensable evaluation 
for a bilateral hearing loss is not warranted under either 
the old or new regulations.  The Board has considered the 
veteran's argument that his hearing loss has increased in 
severity.  However, the evidence clearly weighs against the 
assignment of a compensable evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The September 1999 audiometric evaluation shows that the 
veteran has an average pure tone threshold of 28.75 decibels 
in the right ear, with speech discrimination of 88 percent.  
He has an average pure tone threshold of 40 decibels in the 
left ear with 84 percent speech discrimination in the left 
ear.  The only possible interpretation of this examination 
under both the old and new regulations is that the veteran's 
hearing loss is at level II in both ears.  Therefore, a 
compensable rating is not warranted.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Board has also considered the 
provisions of 38 C.F.R. § 4.85(g) and, as noted above, 38 
C.F.R. § 4.86, but the results of the September 1999 VA 
examination clearly show that these provisions are not 
applicable in this case.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for right ear hearing loss.  38 C.F.R. § 
3.102 (2000).

Based upon current findings and on the review of the entire 
evidence in the veteran's claims folder, it is the conclusion 
of the Board that the veteran's right ear hearing loss does 
not approach the level required for the assignment of a 
compensable evaluation.  In view of the evidence of record, 
the provisions of 38 C.F.R. §§ 4.3 and 4.7 are not for 
application.  His claim in this regard, therefore, must be 
denied.


ORDER

A compensable evaluation for a bilateral hearing loss is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

